Title: To Thomas Jefferson from Benjamin Rush, 26 March 1792
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            Walnut Street 26th: march. 1792.
          
          The bearer John Hall, a freeman has been encouraged to apply to you to dispose of one of your female Slaves to whom he was married while he resided in Virginia. The man bears a good Character, and from the number of worthy people in our city who have taken an interest in his happiness, I have no doubt but he will faithfully comply with any engagement he may enter into, to pay the full price for his wife. I am sure you will rejoice in this opportunity of doing homage to your own principles, as well as in conferring a high degree of happiness upon a worthy, but unfortunate individual.—From my Dr. Sir yours with great respect,
          
            Benjn: Rush
          
        